DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 7/1/2022, amended claims 21, 34, 40, and 44 are acknowledged. Claims 21-28, 30-38, and 40-44 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 1) an outer cannula having a tear-drop radial cross-section defining a primary lumen extending therebetween (as recited in amended independent claims 21 and 34) or 2) the primary lumen and the inner cannula have a D-shaped cross-section to inhibit rotation of the inner cannula relative to the primary lumen (as recited in claims 28 and 38), does not reasonably provide enablement for the combination of these embodiments. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. It is not clear from the disclosure how one skilled in the art would be able to make an outer cannula having a tear-drop radial cross-section defining a primary lumen (e.g. as shown in Figures 2-3 and 6) and also the primary lumen (and inner cannula) having a D-shaped cross-section (e.g. as shown in Figure 7) to inhibit rotation of the inner cannula relative to the primary lumen. These embodiments appear to be mutually exclusive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 21-28, 31, 34-38, 40, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggar (US Publication No. 2018/0168770 A1) (previously cited), further in view of Weikel, Jr. et al. (US Publication No. 2006/0200042 A1) (previously cited), Long et al. (US Publication No. 2020/0187919 A1) (previously cited), and/or Beckman et al. (US Publication No. 2007/0213755 A1) (previously cited).

Regarding claim 21, Haggar discloses an integrated, dual function medical apparatus (300, 500) configured to enable the collection of a tissue sample from a biopsy site of a patient and placement of a tissue marker at the biopsy site via a single insertion of the medical apparatus, the medical apparatus comprising: 
a tissue collection system including 
an outer cannula (312, 512) defining a sharp distal tip (320, 520), a proximal actuator (329, 529) and an outer cannula wall defining a primary lumen (372, 572) extending therebetween, the outer cannula wall further defining a tissue receiving port (318, 518) in fluid communication with the primary lumen (see Figures 8A-B and 10 and [0062]-[0063] and [0075]-[0076]); and 
an inner cutting mechanism (130, 330, 530) axially shiftable relative to the outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the primary lumen of the outer cannula through the tissue receiving port, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes (see Figures 4, 8A, and 10 and [0041]); and 
a marker deployment device (340, 540) including structure defining a secondary lumen (374, 574) configured to house at least one tissue marker (350, 550) for selective deployment at the biopsy site, the secondary lumen separated from the primary lumen by an inner panel (370, 570) configured to independently seal and separate the secondary lumen from the primary lumen, thereby enabling operation of the tissue collection system independent from the marker deployment device, wherein the inner panel forms a portion of the primary lumen (see Figures 8A-B and 10 and [0064]-[0065] and [0077]-[0080]).
It is noted Haggar does not specifically teach the outer cannula wall having a tear-drop radial cross-section or that the cutting mechanism is an inner cannula. However, Weikel, Jr. et al. teaches a cutting mechanism that is an inner cannula (122, 555) axially shiftable relative to the outer cannula (98, 590) between a first position enabling the tissue sample from the biopsy site of the patient to enter the primary lumen (100, 592) of the outer cannula through the tissue receiving port (14, 564), and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes (see Figures 8A-C and 21A-C and [0055]-[0056], [0080]-[0081], and [0083]). Long et al. teaches the outer cannula wall (106) having a tear-drop radial cross-section defining a primary lumen extending therebetween (see [0077] and [0120] – “the cannula body 106 may have any other suitable cross section, and may, for example, be elliptical or square” and “the non-circular portion of the lumen and stylet body may comprise an elliptical, square or rectangular shape in cross section, or may comprise any other more complex, non-circular shape”). Similarly, Beckman et al. teaches the outer cannula wall (126) having a tear-drop radial cross-section defining a primary lumen extending therebetween (see Figure 10 and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include an inner cannula, as disclosed in Weikel, Jr. et al., because inner cannulas for collecting and transporting tissue samples are well-known to those skilled in the art and such a modification of the inner cutting mechanism of Haggar merely involves a simple substitution of one known element for another to obtain predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include the outer cannula wall having a tear-drop radial cross-section, as disclosed in Long et al. and Beckman et al., so as to aid resistance to relative rotation between the inner and outer cannula and help aid alignment (see Long et al.: [0120]) and to reduce the overall size of the apparatus, thereby reducing discomfort to the patient and trauma to the tissue (see Beckman et al.: [0059]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include an outer cannula wall having a tear-drop radial-cross section, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed outer cannula wall was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 22, Haggar teaches the inner panel between the primary lumen from the secondary lumen is configured to isolate and inhibit a fluid connection between the primary lumen and the secondary lumen (see Figures 8A-B and 10 and [0064] and [0077]).  
Regarding claim 23, Haggar teaches the primary lumen and the secondary lumen are defined by the outer cannula, wherein the portion of the outer cannula between the primary lumen and the secondary lumen comprises the inner panel (see Figures 8A-B and 10 and [0064] and [0077]).  
Regarding claim 24, Haggar teaches the structure defining the secondary lumen of the marker deployment device further defines a marker deployment aperture (575) positioned along a lateral side of the medical apparatus opposite to the tissue receiving port (see Figure 10 and [0079]-[0081]).
Regarding claim 25, Haggar teaches the marker deployment aperture is positioned along an axial length of the medical apparatus at an approximate mid-line of the tissue receiving port (see Figure 10 and [0079]-[0081]).
Regarding claim 26, Long et al. teaches an outer cannula (102) having a variable cross section along its axial length (see [0077] and [0120]). 
Regarding claim 27, Weikel, Jr. et al. teaches at least a portion of the outer cannula has a generally non-circular cross sectional shape configured to vertically align with an incision made in the patient (see [0081]). Long et al. also teaches at least a portion of the outer cannula has a generally non-circular cross sectional shape configured to vertically align with an incision made in the patient (see [0077] and [0120]). Beckman et al. also teaches at least a portion of the outer cannula has a generally non-circular cross sectional shape configured to vertically align with an incision made in the patient (see Figure 10 and [0058]-[0059]).
Regarding claim 28, Long et al. teaches the primary lumen (112) and the inner cannula (104) have a D-shaped cross-section to inhibit rotation of the inner cannula relative to the primary lumen (see [0077] and [0120]). Beckman et al. also teaches the primary lumen (128) and the inner cannula (133) have a D-shaped cross-section to inhibit rotation of the inner cannula relative to the primary lumen (see Figure 10 and [0058]-[0059]).
Regarding claim 31, Haggar teaches the marker deployment device further includes a plunger (342, 344, 542, 544) positioned in the secondary lumen, configured to act as a deployment mechanism for the at least one tissue marker (see Figures 8A and 10 and [0064] and [0077]).
Regarding claim 34, Haggar discloses an integrated, dual function medical apparatus configured to enable the collection of a tissue sample and placement of a tissue marker at a biopsy site via a single insertion of the medical apparatus, the medical apparatus comprising: 
a tissue collection system including 
an inner cutting mechanism (130, 330, 530), a proximal actuator (329, 529) (see Figures 4, 8A, and 10 and [0041]); and 
an outer cannula (312, 512) defining a primary lumen configured to at least partially receive the inner cannula (see Figures 8A-B and 10 and [0062]-[0063] and [0075]-[0076]); and 
a marker deployment device (340, 540) including structure defining a secondary lumen (374, 574) configured to house at least one tissue marker (350, 550) for selective deployment at the biopsy site, the secondary lumen separated from the primary lumen by an inner panel (370, 570) configured to independently seal and separate the secondary lumen from the primary lumen, thereby enabling operation of the tissue collection system independent from  the marker deployment device, wherein the inner panel forms a portion of the primary lumen (see Figures 8A-B and 10 and [0064]-[0065] and [0077]-[0080]).
It is noted Haggar does not specifically teach the outer cannula wall having a tear-drop radial cross-section or the tissue collection system includes a stationary inner cannula defining a sharp distal tip and structure defining a tissue receiving port and an outer cannula axially shiftable relative to the stationary inner cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the stationary inner cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes. However, Weikel, Jr. et al. teaches a stationary inner cannula defining a sharp distal tip and structure defining a tissue receiving port and an outer cannula axially shiftable relative to the stationary inner cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the stationary inner cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes (see [0083] – “in an alternative embodiment, an exterior cutter (not shown) may be employed, with the exterior cutter sliding coaxially with an inner cannular needle, and the inner needle may include a side tissue receiving port.”). Long et al. teaches the outer cannula wall (106) having a tear-drop radial cross-section, the outer cannula defining a primary lumen configured to at least partially receive the stationary inner cannula (see [0077] and [0120] – “the cannula body 106 may have any other suitable cross section, and may, for example, be elliptical or square” and “the non-circular portion of the lumen and stylet body may comprise an elliptical, square or rectangular shape in cross section, or may comprise any other more complex, non-circular shape”). Similarly, Beckman et al. teaches the outer cannula (126) having a tear-drop radial cross-section, the outer cannula defining a primary lumen configured to at least partially receive the stationary inner cannula (see Figure 10 and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include a stationary inner cannula defining a sharp distal tip and structure defining a tissue receiving port and an outer cannula axially shiftable relative to the stationary inner cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the stationary inner cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes, as disclosed in Weikel, Jr. et al., because it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include the outer cannula having a tear-drop radial cross-section, as disclosed in Long et al. and Beckman et al., so as to aid resistance to relative rotation between the inner and outer cannula and help aid alignment (see Long et al.: [0120]) and to reduce the overall size of the apparatus, thereby reducing discomfort to the patient and trauma to the tissue (see Beckman et al.: [0059]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include an outer cannula having a tear-drop radial-cross section, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed outer cannula wall was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 35, Haggar teaches the primary lumen and the secondary lumen are defined by the outer cannula, wherein the portion of the outer cannula between the primary lumen and the secondary lumen comprises the inner panel (see Figures 8A-B and 10 and [0064] and [0077]).  
Regarding claim 36, Long et al. teaches an outer cannula (102) having a variable cross section along its axial length (see [0077] and [0120]).
Regarding claim 37, Weikel, Jr. et al. teaches at least a portion of the outer cannula has a generally non-circular cross sectional shape configured to vertically align with an incision made in the patient (see [0081]).
Regarding claim 38, Long et al. teaches the primary lumen (112) and the inner cannula (104) have a D-shaped cross-section to inhibit rotation of the inner cannula relative to the primary lumen (see [0077] and [0120]). Beckman et al. also teaches the primary lumen (128) and the inner cannula (133) have a D-shaped cross-section to inhibit rotation of the inner cannula relative to the primary lumen (see Figure 10 and [0058]-[0059]).
Regarding claim 40, Haggar teaches a method of collecting a tissue sample from a biopsy site of a patient and placement of a tissue marker at the biopsy site via a single insertion of the medical apparatus, the method comprising: 
inserting a sharp distal tip (320, 520) of an outer cannula (312, 512) into a patient to position a tissue receiving port (318, 518) defined by the outer cannula in proximity to a biopsy site of a patient (see Figures 8A-B and 10 and [0062]-[0063], [0075]-[0076], and [0102]);  7Application No. 16/386,361 
axially shifting an inner cutting mechanism (130, 330, 530) relative to the outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter a primary lumen (372, 572) of the outer cannula through the tissue receiving port, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes (see Figures 4, 8A, and 10 and [0041] and [0102]); and 
deploying at least one tissue marker (350, 550) at the biopsy site from a secondary lumen (374, 574), wherein the secondary lumen is separated from the primary lumen by an inner panel (370, 570) configured to independently seal and separate the secondary lumen from the primary lumen (see Figures 8A-B and 10 and [0064]-[0065], [0077]-[0080], and [0102]).  
It is noted Haggar does not specifically teach the outer cannula having a tear-drop radial cross section or that the cutting mechanism is an inner cannula. However, Weikel, Jr. et al. teaches a cutting mechanism that is an inner cannula (122, 555) axially shiftable relative to the outer cannula (98, 590) between a first position enabling the tissue sample from the biopsy site of the patient to enter the primary lumen (100, 592) of the outer cannula through the tissue receiving port (14, 564), and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes (see Figures 8A-C and 21A-C and [0055]-[0056], [0080]-[0081], and [0083]). Long et al. teaches the outer cannula (106) having a tear-drop radial cross-section (see [0077] and [0120] – “the cannula body 106 may have any other suitable cross section, and may, for example, be elliptical or square” and “the non-circular portion of the lumen and stylet body may comprise an elliptical, square or rectangular shape in cross section, or may comprise any other more complex, non-circular shape”). Similarly, Beckman et al. teaches the outer cannula (126) having a tear-drop radial cross-section (see Figure 10 and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haggar to include an inner cannula, as disclosed in Weikel, Jr. et al., because inner cannulas for collecting and transporting tissue samples are well-known to those skilled in the art and such a modification of the inner cutting mechanism of Haggar merely involves a simple substitution of one known element for another to obtain predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include the outer cannula having a tear-drop radial cross-section, as disclosed in Long et al. and Beckman et al., so as to aid resistance to relative rotation between the inner and outer cannula and help aid alignment (see Long et al.: [0120]) and to reduce the overall size of the apparatus, thereby reducing discomfort to the patient and trauma to the tissue (see Beckman et al.: [0059]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include an outer cannula having a tear-drop radial-cross section, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed outer cannula wall was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 44, Haggar discloses a method of collecting a tissue sample from a biopsy site of a patient and placement of a tissue marker at the biopsy site, the method comprising: 
inserting a sharp distal tip (320, 520) of an outer cannula (312, 512) into a patient to position a tissue receiving port (318, 518) defined by the outer cannula in proximity to a biopsy site of a patient (see Figures 8A-B and 10 and [0062]-[0063], [0075]-[0076], and [0102]);
axially shifting an inner cutting mechanism (130, 330, 530) relative to the outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the outer cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes, the outer cannula defining a primary lumen configured to at least partially receive the inner cannula (see Figures 4, 8A, and 10 and [0041] and [0102]); and 
deploying at least one tissue marker (340, 540) at the biopsy site from a secondary lumen (374, 574), wherein the secondary lumen is separated from the primary lumen by an inner panel (370, 570) configured to independently seal and separate the secondary lumen from the primary lumen (see Figures 8A-B and 10 and [0064]-[0065], [0077]-[0080], and [0102]).
It is noted Haggar does not specifically teach the outer cannula having a tear-drop radial cross-section or inserting a sharp distal tip of an inner cannula to position a tissue receiving port in proximity to a biopsy site of a patient and axially shifting an outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the stationary inner cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes. However, Weikel, Jr. et al. teaches inserting a sharp distal tip of an inner cannula to position a tissue receiving port in proximity to a biopsy site of a patient and axially shifting an outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the stationary inner cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes (see [0083] – “in an alternative embodiment, an exterior cutter (not shown) may be employed, with the exterior cutter sliding coaxially with an inner cannular needle, and the inner needle may include a side tissue receiving port.”). Long et al. teaches the outer cannula (106) having a tear-drop radial cross-section (see [0077] and [0120] – “the cannula body 106 may have any other suitable cross section, and may, for example, be elliptical or square” and “the non-circular portion of the lumen and stylet body may comprise an elliptical, square or rectangular shape in cross section, or may comprise any other more complex, non-circular shape”). Similarly, Beckman et al. teaches the outer cannula (126) having a tear-drop radial cross-section (see Figure 10 and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haggar to include inserting a sharp distal tip of an inner cannula to position a tissue receiving port in proximity to a biopsy site of a patient and axially shifting an outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the stationary inner cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes, as disclosed in Weikel, Jr. et al., because it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include the outer cannula having a tear-drop radial cross-section, as disclosed in Long et al. and Beckman et al., so as to aid resistance to relative rotation between the inner and outer cannula and help aid alignment (see Long et al.: [0120]) and to reduce the overall size of the apparatus, thereby reducing discomfort to the patient and trauma to the tissue (see Beckman et al.: [0059]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include an outer cannula having a tear-drop radial-cross section, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed outer cannula wall was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggar, Weikel, Jr. et al., Long et al., and Beckman et al., further in view of Gellman et al. (US Patent No. 7,001,341 B2) (cited by Applicant).

Regarding claim 30, it is noted none of Haggar, Weikel, Jr. et al., Long et al., and Beckman et al. specifically teach the secondary lumen of the marker deployment device is configured to house a train of tissue markers. However, Gellman et al. teaches the secondary lumen (27) of the marker deployment device is configured to house a train of tissue markers (19, 19’, 19’’) (see Figure 2C and col. 4, lines 19-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar, Weikel, Jr. et al., Long et al., and Beckman et al. to include the secondary lumen of the marker deployment device is configured to house a train of tissue markers, as disclosed in Gellman et al., so as to deliver multiple markers that can be distinguished from one another to mark a biopsy site where several samples have been taken (see col. 2, lines 53-61).

Claims 32-33 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggar, Weikel, Jr. et al., Long et al., and Beckman et al., further in view of Rhad et al. (US Patent No. 9,414,816 B2) (previously cited).

Regarding claim 32, it is noted none of Haggar, Weikel, Jr. et al., Long et al., and Beckman et al. specifically teach a sheath configured to at least partially surround the outer cannula. However, Rhad et al. teaches a sheath (100, 400, 700) configured to at least partially surround the outer cannula (50, 300, 600, 900) (see Figures 2A-B, 8A-B, and 13A-B and col. 7, lines 25-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar, Weikel, Jr. et al., Long et al., and Beckman et al.to include a sheath configured to at least partially surround the outer cannula, as disclosed in Rhad et al., so as to allow a variety of other kinds of instruments to be inserted through sheath to reach the biopsy site (see Rhad et al.: col. 8, lines 6-17).
Regarding claims 33 and 42, Rhad et al. teaches a sheath (100, 400, 700) positioned external to the outer cannula and configured to contain the marker deployment device (200, 500, 800, 1000) (see Figures 5, 11, and 15-16). 
Regarding claims 41 and 43, Rhad et al. teaches the sheath defines a main lumen, and wherein the outer cannula is situated within the main lumen of the sheath (see Figures 2A-B, 8A-B, and 13A-B and col. 7, lines 25-43).


Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
Applicant argues that none of Haggar, Weikel, Long, or Beckman disclose or suggest “an outer cannula having a tear-drop radial cross-section”. The Examiner respectfully disagrees and notes that both Long and Beckman describe an outer cannula having an elliptical cross-section, which appears to be essentially what is shown in Applicant’s Figures 2-3 and 6. Long also notes that the cannula can have another more complex, non-circular shape, which helps aid alignment (see [0120]), while Beckman notes that the non-circular cross-section allows for a reduction of the overall cross-sectional size of the outer cannula, thereby reducing discomfort to the patient and trauma to the tissue (see [0059]). Thus, the shapes contemplated by Long and Beckman appear to offer the same advantages as contemplated by Applicant’s “teardrop shape”. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include an outer cannula having a tear-drop radial-cross section, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed outer cannula wall was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791